




Exhibit 10.45
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Execution Version
DEVELOPMENT AND OPTION AGREEMENT
THIS DEVELOPMENT AND OPTION AGREEMENT (this “Agreement”) is made as of November
1, 2013 (the “Effective Date”), by and between ALTUS FORMULATION INC., a Quebec
company having its principal place of business at 17800 Rue Lapointe, Mirabel
Quebec J7J 1P3, Canada (“Altus”), and ZOGENIX, INC., a Delaware corporation
having its principal place of business at 12400 High Bluff Drive, Suite 650, San
Diego, CA 92130 USA (“Zogenix”). Each of Altus and Zogenix are sometimes
referred to herein individually as a “Party” and together as the “Parties”.
WHEREAS, Altus is a drug formulation and development company with a number of
proprietary drug delivery technologies, including the Altus Technology, and owns
or has exclusive rights to patent rights and other technology relating thereto;
and
WHEREAS, Zogenix is a specialty pharmaceutical company which has developed
Zohydro ER, for the treatment of moderate to severe chronic pain, that in
Clinical Trials demonstrated adequate efficacy and safety; and
WHEREAS, Zogenix and Altus desire to collaborate on the development of the
Licensed Product, on the terms and subject to the conditions set forth herein;
and
WHEREAS, Zogenix wishes to obtain, and Altus is willing to grant to Zogenix, a
time-limited exclusive option to obtain an exclusive license to develop and
commercialize the Licensed Product in the Field in the Territory, on the terms
and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, the Parties hereby agree as follows:
1.
DEFINITIONS.

1.1    “Access Fee” shall have the meaning provided in Section 2.1.
1.2    “Active Ingredient” shall mean hydrocodone bitartrate and other
pharmaceutically acceptable salts of hydrocodone.
1.3    “Active Ingredient Cost” shall have the meaning provided in
Section 3.5(a).
1.4    “Affiliate” shall mean, with respect to a Party or a Third Party, any
corporation, firm, limited-liability company, partnership or other entity which
directly controls or is controlled by or is under common control with such Party
or Third Party. “Control”, for purposes of this definition, means ownership,
directly or indirectly



--------------------------------------------------------------------------------



through one or more Affiliates, of [***] or more of the shares entitled to vote
for the election of directors, in the case of a corporation, or [***] or more of
the equity interests in the case of any other type of legal entity, status as a
general partner in any partnership, or any other arrangement whereby such Party
or Third Party controls or has the right to control the Board of Directors or
equivalent governing body of a corporation or other entity. As of the Effective
Date: (a) Altus has no Affiliates; and (b) Zogenix Europe Limited is the only
Affiliate of Zogenix.
1.5    “Altus-Assigned Invention” shall have the meaning provided in
Section 5.2(b).
1.6    “Altus Know-How” shall mean Information not included in the Altus Patents
that Altus Controls during the Option Period and throughout the term of the
License Agreement that is necessary or useful for the Development, Manufacture
or Commercialization of the Licensed Product, including Altus-Assigned
Inventions and Altus’ rights in the Joint Inventions.
1.7    “Altus Patents” shall mean all Patents that Altus Controls during the
Option Period and throughout the term of the License Agreement that claim or
cover the Development, Manufacture or Commercialization of the Licensed Product,
including Patents claiming Altus-Assigned Inventions. For the avoidance of
doubt, “Altus Patents” include the Altus Product Patents, the Altus Technology
Patents and Altus’ rights in the Joint Patents.
1.8    “Altus Product Patents” shall mean the Altus Patents with one or more
Valid Claims covering, and exclusively related to, the Licensed Product. A
Patent with Valid Claims such that it could be considered both an Altus Product
Patent and an Altus Technology Patent shall in all circumstances be an Altus
Product Patent. As of the Effective Date, there are no Altus Product Patents.
1.9    “Altus Product Technology” shall mean Altus Know-How that is exclusively
related to the Licensed Product and the Altus Product Patents.
1.10    “Altus Technology” shall mean Altus Know-How that is relevant to, but
not exclusively related to, the Licensed Product and the Altus Technology
Patents.
1.11    “Altus Technology Patents” shall mean the Altus Patents with one or more
Valid Claims relevant to, but not exclusively related to, the Licensed Product.
In no event shall an Altus Product Patent be considered an Altus Technology
Patent. As of the Effective Date, all Altus Technology Patents are set forth in
Exhibit B.
1.12    “[***]” shall mean [***]
1.13    “CDMO” shall mean a Third Party contract development and manufacturing
organization.

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
2

--------------------------------------------------------------------------------



1.14    “Clinical Trial” shall mean a human clinical trial that would satisfy
the requirements for a Phase 1 study as defined in 21 CFR § 312.21(a) (or its
successor regulation), a Phase 2 study as defined in 21 CFR § 312.21(b) (or its
successor regulation), or a Phase 3 study as defined in 21 CFR § 312.21(c) (or
its successor regulation).
1.15    “Commercial Scale” shall mean a scale of Manufacture of greater or equal
to [***] performed by Zogenix or a CDMO on behalf of Zogenix.
1.16    “Commercialize” or “Commercialization” shall mean the Manufacture at a
Commercial Scale and the marketing, use, supply, distribution, offering for sale
and sale of a Licensed Product by Zogenix, or on Zogenix’s behalf, in the Field
in the Territory.
1.17    “Commercially Reasonable Efforts” shall mean, with respect to a Party
and the Licensed Product, the efforts and resources which would be used
(including the promptness in which such efforts and resources would be applied)
by such Party relating to a given activity or activities, consistent with its
normal business practices, for a pharmaceutical product owned by it or to which
it has similar rights, with similar product characteristics, which is of similar
market potential at a similar stage in its development or product life, taking
into account the proprietary position of the compound or product and the
potential or actual profitability of the applicable product.
1.18    “Confidential Information” shall have the meaning provided in
Section 7.1.
1.19    “Control” shall mean, with respect to any Information, Patents or other
intellectual property rights, possession by a Party of the right, power and
authority (whether by ownership, license or otherwise) to grant access to, to
grant use of, or to grant a license or a sublicense to such Information, Patents
or intellectual property rights to the other Party without violating the terms
of any agreement or other arrangement with any Third Party.
1.20    “Develop” or “Development” shall mean the [***], in each case as set
forth in one or more Work Plans.
1.21    “Development Fees” shall have the meaning provided in Section 3.6.
1.22    “Development Phase” shall mean each phase of Development set forth in a
Work Plan.
1.23     “Development Results” shall have the meaning provided in Section 3.8.
1.24    “FDA” shall mean the United States Food and Drug Administration, or any
successor agency thereto in the United States of America.

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
3

--------------------------------------------------------------------------------



1.25    “Field” shall mean the treatment or relief of pain, pain syndromes or
pain associated with medical conditions or procedures in humans.
1.26    “First Commercial Sale” shall mean the first sale of Licensed Product by
Zogenix, its Affiliate or a Sublicensee to a Third Party (other than a
Sublicensee) in the Territory in an arm’s-length transaction following the
receipt of all Regulatory Approvals.
1.27    “Information” shall mean tangible and intangible techniques, technology,
practices, trade secrets, inventions (whether patentable or not), methods,
knowledge, know-how, skill, experience, test data and results (including
biological, chemical, pharmacological, toxicological, pharmacokinetic, clinical,
analytical, quality control, mechanical, software, electronic and other data,
results and descriptions) and compositions of matter.
1.28    “Invention” shall mean any invention or discovery, whether or not
patentable, that is made, in whole or in part, in the course and as a result of
the conduct of the activities expressly contemplated by this Agreement or the
License Agreement.
1.29    “Joint Invention(s)” shall have the meaning provided in Section 5.2(c).
1.30    “Joint Patents” shall have the meaning provided in Section 5.7.
1.31    “License Agreement” shall mean a definitive agreement between Zogenix
and Altus setting forth the terms and conditions contained in Exhibit C: License
Terms, as well as such other reasonable and customary terms related to the
license by Zogenix of the Altus Technology and Altus Product Technology, to be
entered into by Zogenix and Altus following exercise of the Option by Zogenix;
provided, however, until such time (if ever) that Zogenix and Altus have entered
into a definitive agreement, the term “License Agreement” shall mean only those
terms and conditions set forth in Exhibit C: License Terms.
1.32    “Licensed Product” shall mean any and all Versions, alone or in the
aggregate.
1.33    “Manufacture” or “Manufacturing” shall mean the combination of the
Active Ingredient with other raw materials in such a way as to produce a
Licensed Product for any purpose.
1.34    “NDA” shall mean a New Drug Application, as more fully defined in 21 CFR
314.5 et seq., and all amendments and supplements thereto filed with the FDA.
1.35    “Net Sales” shall mean, with respect to an applicable period the gross
amount invoiced by a Party, and/or its Affiliates and Sublicensees (a “Selling
Party”) for sale or other commercial disposition of the Licensed Product (in
whatever form) to a

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
4

--------------------------------------------------------------------------------



unrelated Third Party (other than a Sublicensee) in an arms’- length
transaction, minus the following allowances and other deductions [***]
1.36    “Option” shall have the meaning provided in Section 2.2.
1.37    “Option Period” shall mean the period beginning on the Effective Date
and, subject to earlier termination of this Agreement in accordance with
Article 8, expiring on the earlier of: (a) [***] or (b) [***].
1.38    “Paladin Agreement” [***]
1.39    “Patents” shall mean patents and patent applications, including
provisional applications, continuations, continuations-in-part, continued
prosecution applications, divisions, substitutions, reissues, additions,
renewals, reexaminations, extensions, term restorations, confirmations,
registrations, revalidations, revisions, priority rights, requests for continued
examination and supplementary protection certificates granted in relation
thereto, as well as utility models, innovation patents, petty patents, patents
of addition, inventor’s certificates, and equivalents in any country or
jurisdiction.
1.40    “Pilot Scale” shall mean a scale of Manufacture of [***].
1.41    “Product Data” shall mean [***] “Product Data” shall also include [***]
1.42    “Regulatory Approval” shall mean any and all approvals, authorizations,
designations, licenses, or registrations required from the FDA or other
applicable governmental bodies to Manufacture, Commercialize, use, handle,
store, import or transport the Licensed Product in the Field in the Territory.
1.43    “Regulatory Authority” shall mean any country, federal, supranational,
state or local regulatory agency, department, bureau or other governmental or
regulatory authority having the administrative authority to regulate the
development or marketing of pharmaceutical products in the Territory.
1.44    “Strengths” shall mean any specific dosage strength for a Version set
forth in milligrams of Active Ingredient, as may be requested by Zogenix.
“Initial Strengths” shall be [***] strength Versions only.
1.45     “Sublicensee” shall mean any Third Party to which Zogenix or its
Affiliate has directly or indirectly (i.e., through multiple tiers of
sublicense) granted a sublicense under all or any portion of the license granted
to Zogenix by Altus upon exercise of the Option.
1.46    “Successful Demonstration” shall mean meeting the pre-specified primary
study end point(s) as agreed between the Parties (such end points to be in
accordance with FDA guidance and guidelines, as applicable).

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
5

--------------------------------------------------------------------------------



1.47    “Term” shall have the meaning provided in Section 8.1.
1.48    “Territory” shall mean the United States of America, including all
territories and protectorates thereof.
1.49    “Third Party” shall mean any entity other than the Parties and their
respective Affiliates.
1.50    “Units” shall mean a single dose consisting of one pill or one tablet.
1.51    “Valid Claim” shall mean a claim: (a) with respect to a granted and
unexpired patent in the Territory, that (i) has not been held permanently
revoked, unenforceable or invalid by a decision of a court or other governmental
entity of competent jurisdiction, which decision is unappealable or unappealed
within the time allowed for appeal, and (ii) has not been abandoned, disclaimed,
denied or admitted to be invalid or unenforceable through reissue or disclaimer
or otherwise; or (b) with respect to a pending patent application, that was
filed and is being prosecuted in good faith and has not been abandoned or
finally disallowed without the possibility of appeal or re-filing of the
application and has not been on file with the United States Patent and Trademark
Office for more than [***] from the earlier of its date of filing or earliest
claim of priority under 35 USC §119 or §120 and its successors in the Territory.
1.52    “Version(s)” shall mean controlled release pharmaceutical formulations
containing the Active Ingredient as the sole active ingredient, in various
Strengths, intended for [***] and that in addition display abuse deterrent
properties designed to mitigate misuse and abuse of Active Ingredient, the
Manufacture and/or Commercialization of which would, but for the license granted
by Altus to Zogenix following exercise of the Option, infringe one or more Valid
Claims of the Altus Patents.
1.53    “Work Plan” shall have the meaning provided in Section 3.1.
1.54    “Zogenix Regulatory Filings” shall have the meaning provided in
Section 2.2 of Exhibit C: License Terms.
1.55    “Zohydro ER” shall mean the pharmaceutical product formulation for human
use containing the Active Ingredient as its sole active ingredient which is
known as Zohydro ER, as of the Effective Date, as more particularly described in
NDA No. 202880 submitted to FDA by Zogenix on May 1, 2012.
2.
OPTION.

2.1    Access Fee. Within thirty (30) calendar days of the Effective Date,
Zogenix shall pay Altus a non‑refundable, non‑creditable access fee of Seven
Hundred Fifty Thousand Dollars ($750,000) (the “Access Fee”).

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
6

--------------------------------------------------------------------------------



2.2    Option Grant. Subject to the terms and conditions of this Agreement,
Altus hereby grants to Zogenix the exclusive option, exercisable by Zogenix
during the Option Period, to obtain an exclusive, royalty-bearing license, with
the right to sublicense through multiple tiers of sublicense, under the Altus
Technology and the Altus Product Technology to make, have made, import, use,
offer for sale, sell and have sold Licensed Products in the Field in the
Territory for the term of the License Agreement (the “Option”).
2.3    Exercise of Option. Zogenix may, in its sole discretion, exercise the
Option by delivering written notice of such exercise to Altus at any time prior
to expiration of the Option Period or the earlier termination of this Agreement.
Upon exercise of the Option, Zogenix shall automatically, and without further
action, have the license rights and obligations set forth in Exhibit C: License
Terms, until such time as the Parties have negotiated and entered into the
definitive License Agreement.
2.4    Retained Rights. Altus will at all times retain the exclusive and
absolute right to practice the Altus Technology and the Altus Product Technology
in the Territory, subject only to the Option during the Option Period; provided,
however, that, during the Option Period, Altus shall not, and shall ensure that
its Affiliates do not, [***]. For clarity, Altus will at all times retain the
exclusive and absolute right to practice and license the Altus Technology and
the Altus Product Technology for any and all uses outside of the Territory.
2.5    Effect of Expiration of Option. If the Option Period expires or this
Agreement is terminated without Zogenix having exercised the Option in
accordance with Section 2.3, then, effective as of such expiration or
termination (as applicable), Zogenix shall cease to have any license, option or
other right with respect to the Licensed Product; provided, however, that [***].
2.6    Commercial Scale Manufacturing. For a period starting ten (10) days
following the Effective Date through the date which is [***] (“Manufacturing
Discussion Period”), Zogenix will engage in good-faith discussions with [***] as
[***] for any Commercial Scale Manufacturing. In addition, during the
Manufacturing Discussion Period, Zogenix will not enter into any definitive
agreement for Commercial Scale Manufacturing [***].
2.7    Sublicensed Intellectual Property. During the Option Period, the Parties
shall [***].
3.
DEVELOPMENT; WORK PLANS; CONDUCT AND RESULTS OF DEVELOPMENT.

3.1    Development; Work Plans. During the Option Period, Altus agrees to
perform Development for Zogenix from time to time. The Development to be
performed by Altus shall be mutually agreed upon by the Parties and set forth in
one or more work plans (each a "Work Plan"), a form of which is attached hereto
as Exhibit A, with each

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
7

--------------------------------------------------------------------------------



Work Plan describing one or more Development Phases; provided that Altus may not
unreasonably delay or withhold its approval of any Work Plan. Each Work Plan
shall be signed by an authorized representative of each Party and attached
hereto as an exhibit. Each Work Plan shall include detailed information
concerning the Development to be undertaken, including a description of the
specific services and related deliverables to be provided ("Scope of Work"),
target completion dates for the deliverables ("Project Schedule"), a detailed
budget ("Project Budget"), a schedule of payments related to the Project
Schedule and the Project Budget ("Payment Schedule"), all set forth with respect
to each Development Phase contained in the applicable Work Plan. The Project
Schedule included in each Work Plan shall contain project timelines, milestones
or target dates for completion of a project or a portion thereof (including each
Development Phase), and all such schedules shall be reasonable for the
Development to be provided. In all events, the Parties shall use their
Commercially Reasonable Efforts to comply with the Project Schedule set forth in
each Work Plan. If at any time either Party anticipates a delay in meeting the
timelines for a given Work Plan as set forth in its Project Schedule, then the
anticipating Party shall promptly notify the other Party in writing, specifying
the reason for the delay and the anticipated effect upon the timelines,
milestones or other deliverables in such Project Schedule.
3.2    Changes to Work Plans. Any change in the details of a Work Plan or the
assumptions upon which the Work Plan is based may require changes in the Project
Budget, Payment Schedule or Project Schedule. Every such material change (e.g.,
a change which involves a change of [***] shall require a written amendment to
the Work Plan (a "Work Plan Amendment"). Each Work Plan Amendment shall detail
the requested changes to the applicable task, responsibility, duty, budget,
timeline or other matter. The Work Plan Amendment will become effective upon the
execution of the Work Plan Amendment by both Parties, and if applicable, will
specify the period of time within which the Parties will use Commercially
Reasonable Efforts to implement the changes. Both Parties agree to act in good
faith and promptly when considering a Work Plan Amendment requested by the other
Party but neither Party is obligated to execute a Work Plan Amendment. No Work
Plan Amendment shall become effective unless and until it is signed by both
Parties. Any such changes that result in additional Development Fees or other
charges shall be reflected in the Work Plan Amendment to the affected Work Plan,
Project Budget or Payment Schedule.
3.3    Standard of Conduct. The Parties shall conduct the Development in
compliance with the terms and conditions of this Agreement and the relevant Work
Plan, and all applicable laws, rules and regulations (including the Federal
Food, Drug, and Cosmetic Act and the regulations promulgated pursuant thereto)
and in accordance with high professional standards, consistent with GXP (as
applicable) and with the standard of care customary in the contract development
and manufacture industry. The personnel assigned to perform Development shall be
qualified and professionally capable of performing the Development tasks, shall
be adequate to effectively perform the

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
8

--------------------------------------------------------------------------------



Development on the schedule set forth in the Project Schedule and shall devote
such time as is necessary to perform the Development on such schedule.
3.4    Altus Cooperation. Altus shall cooperate in good faith with Zogenix’s due
diligence investigation and reasonable requests for information regarding
Versions, the Licensed Product, Altus Technology and Altus Product Technology.
3.5    Supply of Active Ingredient and Other Material.
(a)    Altus, on Zogenix’s behalf, shall purchase all Active Ingredient
(including all analytical reference standards) and excipients required for
Development, subject to the prior written approval of Zogenix. Altus shall
invoice Zogenix for the requested amount of such Active Ingredient, at the [***]
(collectively, the “Active Ingredient Cost”). Zogenix shall pay Altus for the
Active Ingredient Costs [***] Altus’ placing of definitive orders for the Active
Ingredient. Altus shall provide Zogenix with a copy of the Third Party
supplier’s corresponding invoice to Altus.
(b)    [***]
(c)    [***]
(d)    [***]
3.6    Development Fees. Zogenix agrees to pay Altus for Development rendered
pursuant to the Project Budget and Payment Schedules included in each Work Plan
(the “Development Fees”). All Development Fees billed to Zogenix by Altus must
be accompanied by appropriate documentary evidence, such as receipts or other
documentation reasonably acceptable to Zogenix. Zogenix shall deliver undisputed
payments to Altus within [***] after receipt of a written invoice and required
supporting documentation as applicable.
3.7    Use and Transfer of Active Ingredient Purchased on Behalf of Zogenix.
Altus shall use the Active Ingredient purchased on behalf of Zogenix (“Purchased
Active Ingredient”) solely for conducting Development under this Agreement and
for no other purpose, including any commercial purpose, or any research other
than Development. Altus shall not sell, transfer, disclose or otherwise provide
access to the Purchased Active Ingredient, or any material resulting from the
use of the Purchased Active Ingredient, to any person or entity, except that
Altus may allow access to the Purchased Active Ingredient to those employees,
officers and consultants of Altus who require such access in order to conduct
the Development and solely for purposes consistent with this Agreement; provided
that each such employee, officer or consultant is bound by agreement to retain
and use the Purchased Active Ingredient in a manner that is consistent with the
terms of this Agreement. Altus will use the Purchased Active Ingredient in
compliance with all applicable laws, rules and regulations, including laws,
rules and regulations relating to the research, testing, production, storage,
transportation, export,

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
9

--------------------------------------------------------------------------------



packaging, labeling or other authorized use of the Purchased Active Ingredient.
When the Development is completed, or upon the earlier termination of this
Agreement, Altus shall return any remaining Purchased Active Ingredient to
Zogenix, or otherwise dispose of the Purchased Active Ingredient as instructed
by Zogenix at Zogenix’s expense. For clarity, nothing in this Agreement shall
prevent or limit Altus from purchasing, on its own behalf or on behalf of Third
Parties, the Active Ingredient for purposes other than those contemplated by
this Agreement.
3.8    Development Results. Each Party shall keep complete and accurate records
of the results of the Development performed by such Party under this Agreement
including under any Work Plan (“Development Results”) and of all Inventions.
Each Party shall promptly and fully disclose to the other Party in writing all
Development Results and Inventions. Without limiting the generality of the
foregoing, a Party shall deliver to the other Party a written report of the
Development Results associated with each Development Phase for which it is
responsible in a form to be mutually agreed by the Parties within [***] after
the completion of such Development Phase or such longer period of time as is
mutually agreed by the Parties. In addition, each Party shall make available to
the other Party relevant records, programs and data as may reasonably be
requested by such other Party in connection with the exercise of the rights of
such Party under this Agreement or the License Agreement.
3.9    Ownership and Access to Development Results and Product Data.
(a)    As between the Parties, [***] all Development Results and such
Development Results shall be the Confidential Information [***], subject to the
limitations on use and disclosure set forth in Section 7.
(b)    [***], subject to the limitations on use and disclosure set forth in
Section 7 and to the extent that [***].
(c)    Altus, at its sole discretion, will be [***]; provided that Altus [***] a
[***], subject to a [***].
(d)    [***] shall not use [***] for any purpose except as otherwise permitted
under this Agreement or the License Agreement.
3.10    Governance. Within thirty (30) days of the Effective Date, a Joint
Development Committee ("JDC") will be formed with three (3) representatives from
each Party. At the JDC, the Parties will consult about Manufacturing, research,
Development and Commercialization issues and measure progress against the Work
Plans. Meetings will be on a periodic basis, as agreed by the Parties. For
clarity, the JDC shall have no decision-making authority.
3.11    Zogenix Diligence Standard. Zogenix will use Commercially Reasonable
Efforts to [***].

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
10

--------------------------------------------------------------------------------



3.12    Development of Additional Strengths. [***] Altus shall, at Zogenix’s
request, Develop additional Strengths at Zogenix’s expense; Development Fees for
such additional Strengths shall be substantially similar to those agreed with
Zogenix for Initial Strengths as set forth in the applicable Work Plan(s). For
clarity, Zogenix shall not be required to pay an additional “access fee” or
“development milestones” in connection with such Development of additional
Strengths.
4.
DEVELOPMENT FINANCIAL MILESTONES.

4.1    Development Milestones. Upon the first achievement of each of the
milestones below, Zogenix shall pay to Altus the corresponding non‑refundable,
non‑creditable Development milestone payments set forth below:
Milestone
Milestone Payment
[***]




[***]
[***]




[***]
[***]
 
[***]




[***]
[***]




[***]
[***]


[***]
[***]




[***]
 
 

The payments of the amounts set forth opposite each Development milestone in
this Section 4.1 shall be payable within [***] after achievement of the
applicable milestone.



***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
11

--------------------------------------------------------------------------------



Each of the milestone payments set forth above shall be payable [***].
Development milestone 5 above [***] shall be paid, even if [***], if Zogenix has
[***].
4.2    Manner and Place of Payment. All payment amounts specified in this
Agreement are stated, and all payments hereunder shall be payable, in U.S.
dollars. All payments owed under this Agreement shall be made by wire transfer
to a bank and account designated in writing by Altus, unless otherwise specified
in writing by Altus.
5.
INTELLECTUAL PROPERTY.

5.1    Inventorship. Inventorship of any Invention shall be determined in
accordance with U.S. patent laws.
5.2    Ownership.
(a)    Altus Technology and Altus Product Technology. Zogenix acknowledges that
Altus is and shall at all times remain the sole and exclusive owner or licensee
of the Altus Technology and Altus Product Technology.
(b)    Altus-Assigned Inventions. As between the Parties, all Inventions,
regardless of inventorship, that are directed or exclusively related to Altus
Technology or Altus Product Technology including any such use directed or
exclusively related to Altus Technology or Altus Product Technology and any
improvements thereof (collectively, “Altus-Assigned Inventions”), shall be owned
solely by Altus. Zogenix hereby assigns to Altus all of its right, title and
interest in and to all Altus-Assigned Inventions, together with all Patent and
other intellectual property rights therein (it being understood that
Altus-Assigned Inventions and Patents claiming Altus-Assigned Inventions would
be included in the Altus Technology and Altus Product Technology licensed to
Zogenix upon exercise of the Option). Zogenix agrees promptly to disclose each
Altus-Assigned Invention to Altus in writing and to execute such documents and
perform such other acts as Altus may reasonably request to obtain, perfect and
enforce such rights to the Altus-Assigned Inventions and the assignment thereof.
(c)    Other Inventions. With the exception of Altus-Assigned Inventions, all
Inventions [***] shall be owned solely by [***], and all Inventions made [***],
shall be owned [***] (“Joint Invention(s)”).
5.3    Patent Prosecution and Maintenance. During the Option Period, Altus shall
have the sole right, but not the obligation, to control and manage the
preparation, filing, prosecution and maintenance of all Altus Patents in the
Territory, by counsel of its own choice; provided, however, that Altus shall not
file any Altus Patent in the Territory (or amend any Altus Patent filed before
the effective date of this Agreement) which includes, incorporates or is based
upon any Development Results without the prior written consent of Zogenix, such
consent not to be unreasonably withheld, conditioned or delayed. The costs and
expense associated with the preparation, filing, prosecution and

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
12

--------------------------------------------------------------------------------



maintenance of all Altus Product Patents in the Territory (including the costs
associated with counsel) shall be paid by [***] the costs and expense associated
with the preparation, filing, prosecution and maintenance of all Altus
Technology Patents in the Territory (including the costs associated with
counsel) shall be paid by [***]. Altus will, to the maximum extent practicable,
strive to separate any claims within Patents that claim Inventions into separate
Patents consisting of claims that claim solely Inventions covering, and
exclusively related to the Licensed Product or claims that claim Inventions
relevant to, but not exclusively related to, the Licensed Product. Altus shall
consult with Zogenix as to the preparation, filing, prosecution and maintenance
of Altus Patents in the Territory reasonably prior to any deadline or action
with the U.S. Patent & Trademark Office, and shall furnish to Zogenix copies of
all relevant documents reasonably in advance of such consultation. In the event
that Altus desires not to prepare and file any Altus Patent in the Territory or
to abandon or decline responsibility for any Altus Patent in the Territory,
Altus shall provide reasonable prior written notice to Zogenix of such intention
(which notice shall, in any event, be given no later than [***] prior to the
next deadline for any action that may be taken with respect to such Altus Patent
with the U.S. Patent & Trademark Office), and Zogenix shall have the right in
the Territory, at its sole expense, in consultation with Altus, to prepare,
file, prosecute, and maintain such Altus Patent. For purposes of this
Section 5.3, a Party’s right to prosecute and maintain a Patent shall be deemed
to include the right to control any inter parties review, derivation,
interference, supplemental examination, post-grant review, reexamination,
reissue or opposition proceeding with respect to such Patent, and the right to
seek patent term restorations, supplementary protection certificates and other
forms of patent term extensions with respect to such Patent.
5.4    Cooperation. Each Party agrees to cooperate fully in the preparation,
filing, prosecution and maintenance of Patents under this Article 5. Such
cooperation includes: (a) executing all papers and instruments, or requiring its
employees or contractors, to execute such papers and instruments, so as to
effectuate the ownership of Inventions set forth in Section 5.2, and Patents
claiming or disclosing such Inventions, and to enable the other Party to apply
for and to prosecute patent applications in any country as permitted by
Section 5.3; and (b) promptly informing the other Party of any matters coming to
such Party’s attention that may affect the preparation, filing, prosecution or
maintenance of any such Patent.
5.5    Infringement by Third Parties. In the event that either Altus or Zogenix
becomes aware of any infringement or threatened infringement by a Third Party of
any Altus Patent or Joint Patent, it shall promptly notify the other Party in
writing to that effect. During the Option Period, [***] shall have the sole
right, but not the obligation, to bring and control any action or proceeding
with respect to infringement of any Altus Patent or Joint Patent, at its own
expense and by counsel of its choice.
5.6    Third Party Infringement Claims. Each Party shall promptly notify the
other in writing of any allegation by a Third Party that the activity of either
of the Parties

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
13

--------------------------------------------------------------------------------



pursuant to this Agreement infringes or may infringe the intellectual property
rights of such Third Party. [***] shall have the sole right to control any
defense of any such claim involving alleged infringement of Third Party rights
by Altus’s activities at its own expense and by counsel of its own choice.
Zogenix shall have the sole right to control any defense of any such claim
involving alleged infringement of Third Party rights by Zogenix’s activities at
its own expense and by counsel of its own choice. Neither Party shall have the
right to settle any patent infringement litigation under this Section 5.6 in a
manner that diminishes the rights or interests of the other Party without the
prior written consent of such other Party (which shall not be unreasonably
withheld).
5.7    Joint Inventions. With respect to the decision to initiate the drafting
and filing of a new patent application claiming a Joint Invention, the Parties
shall first exchange sufficient information identifying such Joint Invention and
discuss in good faith the relative merits of seeking patent rights thereto and,
upon the prior mutual agreement of the Parties to proceed, not unreasonably
withheld, Zogenix shall take such actions as are necessary or appropriate to
procure, prosecute and maintain patents and/or patent applications to such Joint
Invention (“Joint Patents”) (including any issuance, reissuance or reexamination
thereof and the defense of any interference, revocation or opposition
proceedings related thereto) at Zogenix’s sole cost and expense.
6.
REPRESENTATIONS AND WARRANTIES; INSURANCE; LIMITATION OF LIABILITY.

6.1    Mutual Representations and Warranties As of Effective Date; Covenants.
Each Party represents and warrants to the other Party that, as of the Effective
Date: (a) it is duly organized and validly existing under the laws of its
jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement and to carry out the provisions
hereof; (b) it is duly authorized to execute and deliver this Agreement and each
Work Plan and to perform its obligations hereunder and thereunder, and the
person or persons executing this Agreement on its behalf have been duly
authorized to do so by all requisite corporate action; (c) the execution,
delivery and performance of this Agreement and each Work Plan will not violate
any organizational document governing such Party, any agreement to which such
Party is a party, or any law or court or governmental order, holding or writ by
which such Party is bound; and (d) this Agreement and each Work Plan is legally
binding upon it, enforceable in accordance with its terms, and does not conflict
with any agreement, instrument or understanding, oral or written, to which it is
a party or by which it may be bound, nor violate any material law or regulation
of any court, governmental body or administrative or other agency having
jurisdiction over it. Each Party covenants to the other Party that such Party
will not enter into any agreement that conflicts with this Agreement.
6.2    Altus Representations and Warranties As of Effective Date. Altus hereby
represents and warrants to Zogenix that, as of the Effective Date: (a) Exhibit B
attached hereto contains a true, complete and correct list of the existing Altus
Patents;

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
14

--------------------------------------------------------------------------------



(b) Altus Controls the Patents listed in Exhibit B; (c) Altus has not granted to
any Third Party any option, license or other right with respect to the Licensed
Product in the Territory; (d) Altus is not a party to any legal action, suit or
proceeding relating to the Altus Technology or Altus Product Technology nor is
under any known threat to any legal action, suit, or proceeding; and (e) there
is no litigation, regulatory investigation or proceeding, administrative hearing
or any other similar proceeding pending or, to the best of its knowledge,
threatened against Altus which could adversely affect Altus’ ability to perform
the Development or grant the licenses in connection with the exercise of the
Option by Zogenix.
6.3    Paladin Agreement.
(a)    Altus hereby represents and warrants to Zogenix, as of the Effective
Date, that: (i) Altus has provided to Zogenix a true, complete and correct copy
of the Paladin Agreement; (ii) the Paladin Agreement is the only agreement
existing as of the Effective Date by which Altus has licensed from a Third Party
any part of the Altus Technology or Altus Product Technology; (iii) Altus is not
in breach of the Paladin Agreement and has not submitted to Paladin any notice
(written or oral) to the effect that Paladin is in breach of the Paladin
Agreement; (iv) Altus has not received from Paladin any notice (written or oral)
to the effect that Altus is in breach of the Paladin Agreement; and (v) the
Paladin Agreement is legal, valid, binding, enforceable and in full force and
effect (except as enforcement may be affected by bankruptcy, insolvency or other
similar laws and by general principles of equity).
(b)    Altus covenants that during the Term:
(i)    it shall fulfill and comply with all of its obligations under the Paladin
Agreement, with which the failure to comply would result in the termination of
such Paladin Agreement;
(ii)    it shall comply with the payment terms under the Paladin Agreement and
shall provide to Zogenix written evidence of each payment it makes under the
Paladin Agreement within [***] of such payment being made; and
(iii)    it shall not amend the Paladin Agreement in such a manner as could have
a material and adverse effect on Zogenix or Zogenix’s rights under this
Agreement or the License Agreement.
6.4    Insurance. Each Party shall carry and maintain in full force and effect
while this Agreement is in effect reasonable insurance in view of its
obligations hereunder, including product liability insurance with a policy limit
of at least $[***] per occurrence and in the aggregate.
Each Party hereto shall name the other Party hereto as an "additional insured"
on their respective product liability policies. Each Party upon request shall
provide the other with

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
15

--------------------------------------------------------------------------------



evidence of such insurance. Each Party shall provide to the other thirty (30)
calendar days' prior written notice of any proposed cancellation, termination,
reduction or change in its coverage. Maintenance of such insurance coverage will
not relieve a Party of any responsibility under this Agreement for damage in
excess of insurance limits or otherwise.
6.5    Disclaimer. Except as expressly set forth in this Agreement, EACH PARTY
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
WRITTEN OR ORAL, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, VALIDITY OF PATENTS, NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES.
6.6    Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE 7,
AND WITHOUT LIMITING THE PARTIES’ OBLIGATIONS UNDER ARTICLE 9, NEITHER PARTY
SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, INDIRECT,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING DAMAGES RESULTING FROM
LOSS OF USE, LOSS OF PROFITS, INTERRUPTION OR LOSS OF BUSINESS OR OTHER ECONOMIC
LOSS) ARISING OUT OF THIS AGREEMENT OR WITH RESPECT TO A PARTY’S PERFORMANCE OR
NON-PERFORMANCE HEREUNDER.
7.
CONFIDENTIALITY.

7.1    Confidential Information. “Confidential Information” shall mean all
scientific, regulatory, marketing, financial, and commercial information or
data, whether communicated in written, oral, graphic, electronic or visual form,
that is provided by one Party (the “Disclosing Party”) to the other Party (the
“Receiving Party”) in connection with Development, this Agreement or the License
Agreement; provided, however, that: (a) all Development Results (including
Product Data) shall be deemed Confidential Information of Zogenix only, and
Zogenix shall be deemed the Disclosing Party and Altus the Receiving Party with
respect thereto; and (b)  all Altus-Assigned Inventions shall be deemed the
Confidential Information of Altus only, and Altus shall be deemed the Disclosing
Party and Zogenix the Receiving Party with respect thereto. Except as expressly
set forth in this Agreement or the License Agreement or as otherwise agreed in
writing by the Parties, the Receiving Party agrees that it will keep strictly
confidential, in accordance with the terms and conditions of this Article 7, the
Disclosing Party’s Confidential Information, shall use the Disclosing Party’s
Confidential Information solely as expressly authorized by this Agreement or the
License Agreement, and shall not disclose the Confidential Information to any
Third Party without the prior written consent of the Disclosing Party. The
Receiving Party shall use at least the same degree of care to protect the
Disclosing Party’s Confidential Information as the Receiving Party would use to
protect its own Confidential Information, but no less than reasonable care.
Notwithstanding the foregoing, the Receiving Party may share the Disclosing
Party’s Confidential Information with

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
16

--------------------------------------------------------------------------------



those of its officers, directors, employees, consultants and other
representatives that have a need to know such information for the purposes
expressly authorized by this Agreement or the License Agreement, have been
advised by the Receiving Party of the Receiving Party’s obligations under this
Article 7, and are contractually or legally bound by obligations of
non‑disclosure and non‑use at least as stringent as those contained herein. The
failure of any officer, director, employee, consultant or other representative
of the Receiving Party to comply with the terms and conditions of this Agreement
shall be considered a breach of this Agreement or the License Agreement, as
applicable, by the Receiving Party.
7.2    Exceptions. Confidential Information of the Disclosing Party shall not
include information that the Receiving Party can demonstrate by competent
evidence: (a) was in the public domain at the time of disclosure by the
Disclosing Party; (b) later became part of the public domain through no act or
omission of the Receiving Party in breach of this Article 7; (c) is lawfully
disclosed to the Receiving Party on a non‑confidential basis by a Third Party
having the right to disclose it; or (d) was already known by the Receiving Party
at the time of receiving such information from the Disclosing Party, as
evidenced by its pre‑existing written records (provided that the exception set
forth in this clause (d) shall not apply to Development Results or
Altus-Assigned Inventions).
7.3    Authorized Disclosure. The Receiving Party may disclose Confidential
Information as expressly permitted by this Article 7, or if and to the extent
such disclosure is reasonably necessary in the following instances:
(a)    filing or prosecuting Patents as permitted by this Agreement or the
License Agreement;
(b)    enforcing the Receiving Party’s rights under this Agreement or the
License Agreement;
(c)    prosecuting or defending litigation as permitted by this Agreement or the
License Agreement;
(d)    complying with applicable court orders or governmental regulations;
(e)    [***];
(f)    [***];
(g)    disclosure to the Receiving Party’s Affiliates, provided that
Confidential Information so disclosed shall remain subject to this Article 7;
(h)    in the case of Zogenix, disclosure to Sublicensees and bona fide
potential Sublicensees, to Third Parties in connection with due diligence or
similar investigations by such Third Parties, and to potential Third Party
investors in confidential

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
17

--------------------------------------------------------------------------------



financing documents, on the condition that each such Third Party agrees to be
bound by confidentiality and non-use obligations that are no less stringent than
the terms of this Agreement;
(i)    in the case of Altus, subject to Section 3.9(c), disclosure of Product
Data to a licensee of Licensed Products outside of the Territory solely in
connection with the exercise of such licensee’s rights or the performance of
such licensee’s obligations under the applicable definitive license agreement,
on the condition that each such licensee agrees to be bound by confidentiality
and non-use obligations that are no less stringent than the terms of this
Agreement;
(j)    in the case of Altus, solely for the purpose of demonstrating to Third
Parties the benefits of the Altus Patents, disclosure to such Third Parties of
the numerical values underlying abuse deterrent performance of the Altus
Technology reflected in the Development Results, on the condition that each such
Third Party agrees to be bound by confidentiality and non-use obligations that
are no less stringent than the terms of this Agreement; provided that Altus does
not disclose [***]; and
(k)    in the case of Altus prior to the submission by Zogenix of an NDA for
Licensed Product in the Territory, disclosure to Third Parties of
pharmacokinetic or in vivo data included within the Development Results, on the
condition that each such Third Party agrees to be bound by confidentiality and
non-use obligations that are no less stringent than the terms of this Agreement,
and further subject to the consent of Zogenix.
Notwithstanding the foregoing, in the event the Receiving Party is required to
make a disclosure of the Disclosing Party’s Confidential Information pursuant to
Section 7.3(c) or Section 7.3(d), it shall, except where impracticable, give
reasonable advance notice to the Disclosing Party of such disclosure and use
efforts to secure confidential treatment of such information at least as
diligent as the Receiving Party would use to protect its own confidential
information, but in no event less than reasonable efforts. In any event, the
Receiving Party agrees to take all reasonable action to avoid unauthorized
disclosure and unauthorized use of Confidential Information.
7.4    Confidentiality of Agreement. Except as otherwise provided in this
Article 7, each Party agrees not to disclose to any Third Party the terms or
existence of this Agreement without the prior written consent of the other Party
hereto, except that each Party may make such disclosure to the extent permitted
under Section 7.3 and, after the initial announcement of this Agreement pursuant
to Section 7.6, each Party may disclose the terms of this Agreement that have
previously been made public as contemplated by Section 7.6. The Parties will
consult with each other on the provisions of this Agreement to be redacted in
any filings made by either Party with the Securities and Exchange Commission or
as otherwise required by law.
7.5    Publications. During the Term and the term of the License Agreement,
Altus will not submit any publications regarding the Licensed Product (including
the

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
18

--------------------------------------------------------------------------------



Development Results) without the prior written consent of Zogenix. Any proposed
publication by Zogenix regarding the Licensed Product in the Territory
(including the Development Results) shall comply with this Section 7.5. At least
[***] before a manuscript is to be submitted to a publisher, Zogenix will
provide Altus with a copy of the manuscript. If Zogenix wishes to make an oral
or visual presentation at any conference, it will provide Altus with a summary
of such presentation, unless such disclosed information has previously been
reviewed by Altus, at least [***] before such oral or visual presentation and,
if an abstract is to be published, [***] before such abstract is to be
submitted. Any oral or visual presentation, including any question period, shall
not include any Confidential Information belonging to Altus unless Altus agrees
in writing to such inclusion in advance of such oral presentation. Altus will
review the manuscript, abstract, text or any other material provided to it to
determine whether patentable subject matter or valuable trade secrets of Altus
are disclosed and to assess the accuracy of the technical content therein. Altus
will notify Zogenix within [***] of receipt of the proposed publication if
Altus, in good faith, determines that patentable subject matter or valuable
trade secrets of Altus are or may be disclosed, or if Altus, in good faith,
believes Confidential Information of Altus is or may be disclosed. If it is
determined by Altus that patent applications should be filed in advance of the
proposed publication, Zogenix shall delay its publication or presentation for a
period not to exceed [***] from Altus’ receipt of the proposed publication or
presentation to allow time for the filing of patent applications covering
patentable subject matter. If it is determined in good faith by Altus that
Confidential Information of Altus is being disclosed, the Parties shall consult
in good faith to arrive at an agreement on mutually acceptable modifications to
the proposed publication or presentation to avoid such disclosure. Any
publications (whether written or oral), where consistent with customary academic
practice, shall acknowledge Altus as the developer and licensor of the Altus
Technology and the Altus Product Technology.
7.6    Publicity. It is further acknowledged that each Party may desire or be
required to issue one or more subsequent press releases relating to this
Agreement or the License Agreement or activities hereunder or thereunder. The
Parties agree to consult with each other reasonably and in good faith with
respect to the text and timing of any such press release prior to the issuance
thereof, provided that a Party may not unreasonably withhold consent to such
releases, and that either Party may issue such press releases as it determines,
based on advice of counsel, are reasonably necessary to comply with applicable
law or with the requirements of any stock exchange on which securities issued by
such Party or its Affiliates are traded. In the event of a required public
announcement, to the extent practicable under the circumstances, the Party
making such announcement shall use commercially reasonable efforts to provide
the other Party with a copy of the proposed text of such announcement
sufficiently in advance of the scheduled release to afford such other Party a
reasonable opportunity to review and comment upon the proposed text.



***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
19

--------------------------------------------------------------------------------



7.7    Injunctive Relief. The Receiving Party hereby acknowledges and agrees
that in the event of any breach of this Article 7 by the Receiving Party,
including the actual or threatened disclosure or unauthorized use of
Confidential Information of the Disclosing Party without the prior written
consent of the Disclosing Party, the Disclosing Party may suffer an irreparable
injury such that no remedy at law may adequately protect or appropriately
compensate the Disclosing Party for such injury. Accordingly, the Receiving
Party agrees that the Disclosing Party shall have the right to seek enforcement
of this Article 7 and any of its provisions by injunction, specific performance
or other equitable relief, without bond and without prejudice to any other
rights and remedies that the Disclosing Party may have for such breach.
8.
TERM; TERMINATION.

8.1    Term. The term of this Agreement (the “Term”) shall begin on the
Effective Date and, unless earlier terminated in accordance with this Article 8,
shall expire upon expiration of the Option Period.
8.2    Termination by Zogenix.
(l)    Zogenix may terminate this Agreement in its entirety at will at any time
upon thirty (30) days’ written notice to Altus; provided such termination shall
not in and of itself affect any then uncompleted Work Plan and associated
payments due or pending.
(m)    Zogenix may terminate any Work Plan with or without cause immediately
upon giving Altus written notice of such termination.
(n)    Zogenix may terminate this Agreement and any uncompleted Work Plans in
their entirety if Altus materially breaches any provision of this Agreement and
has not cured such breach within thirty (30) days after receipt of written
notice from Zogenix specifying the nature of such breach.
8.3    Termination by Altus.
(a)    [Intentionally left blank]
(b)    Altus may terminate a Work Plan only if Zogenix materially breaches any
obligation or representation or warranty thereunder and has not cured such
breach within thirty (30) days after receipt of written notice from Altus
specifying the nature of such breach.
(c)    Altus may terminate this Agreement effective immediately upon written
notice to Zogenix, except to the extent that Altus’ right to terminate may be
limited by Bankruptcy Rules (as defined below), in the event that Zogenix
institutes any proceeding, takes any corporate action, or executes any agreement
to authorize its participation in or the commencement of any proceeding seeking:
(i) to adjudicate it bankrupt or insolvent; (ii) liquidation, dissolution,

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
20

--------------------------------------------------------------------------------



winding-up, reorganization, arrangement, protection, relief or composition of it
or any of its property or debts or making a proposal with respect to it under
any law relating to bankruptcy, insolvency, reorganization or compromise of
debts or other similar laws (collectively, the “Bankruptcy Rules”); or (iii)
appointment of a receiver, trustee, agent, custodian or other similar official
for it or for any substantial part of its properties and assets; or
(d)    Altus may terminate this Agreement effective immediately upon written
notice to Zogenix, except to the extent that Altus’ right to terminate may be
limited by Bankruptcy Rules, in the event that a creditor privately commences
any proceeding against Zogenix (except during any period up to a maximum of
ninety (90) days during which such proceeding is being contested in good faith
by appropriate proceedings by Zogenix) seeking: (i) to adjudicate it bankrupt or
insolvent; (ii) liquidation, dissolution, winding-up, reorganization,
arrangement, protection, relief or composition of it or any of its property or
debts or making a proposal with respect to it under any Bankruptcy Rules; or
(iii) appointment of a receiver, trustee, agent, custodian or other similar
official for it or for any substantial part of its properties and assets.
8.4    Consequences of Expiration or Termination.
(a)    Expiration or Termination Prior to License Effective Time. Upon
(i) expiration of this Agreement pursuant to Section 8.1, or (ii) any
termination of this Agreement for any reason prior to the end of the Option
Period, the Option shall terminate and be of no further force or effect. Within
thirty (30) days after such expiration or termination (other than as a result of
Zogenix’s exercise of the Option), Zogenix shall return to Altus all
Confidential Information of Altus, all Altus Technology and all Altus Product
Technology that is in Zogenix’s or its Affiliates’ possession, including any and
all documentation and other tangible embodiments thereof, except that Zogenix
may retain one archival copy of Altus’ Confidential Information solely for
purposes of monitoring compliance with its obligations hereunder.
(b)    In the event of any termination of a Work Plan before completion, Zogenix
agrees to pay Altus on a pro rata basis for all Development rendered pursuant to
the unfinished Work Plan prior to such date of termination and any
non-cancelable expenses incurred in connection with Altus’ performance of the
remaining activities included in the then-ongoing Development Phase. For
clarity, Zogenix shall not be responsible for any expenses associated with any
Development Phase to be initiated after the effective date of termination of a
Work Plan unless continued activity by Altus with respect to such Development
Phase has been requested by Zogenix. As soon as reasonably practicable following
receipt of a termination notice, Altus shall submit an itemized accounting of
Development performed, expenses incurred pursuant to performance of the
Development, non-cancelable expenses incurred by Altus relating to the remaining
activities included in the then-ongoing Development Phase under the terminated
Work Plan, and payments received by Altus from Zogenix in order to determine a
balance to be paid by either Party to the other. Such undisputed balance shall
be paid by the applicable Party within thirty (30) days of receipt of such an
itemized accounting by Zogenix. Under no circumstances shall any Development
milestone payment made by Zogenix pursuant to Section

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
21

--------------------------------------------------------------------------------



4.1 be refunded in whole or in part, or in any way used to offset or credit
other amounts due hereunder.
(c)    As soon as practicable after receipt of any notice of termination of this
Agreement or any Work Plan, the Parties shall cooperate in good faith to agree
on a plan to expeditiously conclude activities with respect to such matter.
8.5    Surviving Obligations. Neither expiration nor termination of this
Agreement shall relieve either Party of any obligation accruing prior to such
expiration or termination. In addition, in the event of expiration or
termination of this Agreement without the exercise by Zogenix of the Option,
Sections 2.4, 2.5, 3.7, 3.8, 3.9, 6.4, 6.5, 8.4 and this Section 8.5 and
Articles 1 (to the extent necessary to interpret any other surviving
provisions), 5, 7, 9 and 10 shall survive any such expiration or termination of
this Agreement. In the event of expiration or termination of this Agreement in
connection with the exercise of the Option by Zogenix, Sections 3.7, 3.8, 3.9,
3.11, 3.12, 5.1, 5.2, 6.4, 6.5 and Articles 1 (to the extent necessary to
interpret any other surviving provisions or the License Agreement), 4, 7, 9 and
10.
9.
INDEMNIFICATION.

9.1    Indemnification by Zogenix. Zogenix hereby agrees to save, defend,
indemnify and hold harmless Altus, its Affiliates and their respective officers,
directors, employees, consultants and agents (the “Altus Indemnitees”) from and
against any and all losses, damages, liabilities, expenses and costs, including
reasonable legal expense and attorneys’ fees (“Losses”), to which any Altus
Indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party to the extent such Losses arise directly or
indirectly out of (a) the gross negligence or willful misconduct of any Zogenix
Indemnitee (defined below), or (b) the breach by Zogenix of any warranty,
representation, covenant or agreement made by it in this Agreement; except, in
each case, to the extent such Losses result from the gross negligence or willful
misconduct of any Altus Indemnitee or the breach by Altus of any warranty,
representation, covenant or agreement made by it in this Agreement.
9.2    Indemnification by Altus. Altus hereby agrees to save, defend, indemnify
and hold harmless Zogenix, its Affiliates and their respective officers,
directors, employees, consultants and agents (the “Zogenix Indemnitees”) from
and against any and all Losses to which any Zogenix Indemnitee may become
subject as a result of any claim, demand, action or other proceeding by any
Third Party to the extent such Losses arise directly or indirectly out of (a) 
the gross negligence or willful misconduct of any Altus Indemnitee, (b) the
breach by Altus of any warranty, representation, covenant or agreement made by
Altus in this Agreement or (c) the development, manufacture, use, handling,
storage, sale, distribution or other disposition of Licensed Product outside the
Territory, or within the Territory but outside the Field; in each case, except
to the extent such Losses result from the gross negligence or willful misconduct
of any Zogenix Indemnitee or the breach by Zogenix of any warranty,
representation, covenant or agreement made by Zogenix in this Agreement.
9.3    Control of Defense. In the event a Party seeks indemnification under
Section 9.1 or 9.2, it shall inform the other Party (the “Indemnifying Party”)
of a claim as soon as reasonably

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
22

--------------------------------------------------------------------------------



practicable after such Party (the “Indemnified Party”) receives notice of the
claim (it being understood and agreed, however, that the failure by an
Indemnified Party to give notice of a claim as provided in this Section 9.3
shall not relieve the Indemnifying Party of its indemnification obligation under
this Agreement except and only to the extent that such Indemnifying Party is
actually damaged as a result of such failure to give notice), shall permit the
Indemnifying Party to assume direction and control of the defense of the claim
(including the right to settle the claim solely for monetary consideration), and
shall cooperate as requested (at the expense of the Indemnifying Party) in the
defense of the claim. The Indemnified Party shall not agree to any settlement of
such action, suit, proceeding or claim without the prior written consent of the
Indemnifying Party. The Indemnifying Party shall not agree to any settlement of
such action, suit, proceeding or claim or consent to any judgment in respect
thereof that does not include a complete and unconditional release of the
Indemnified Party from all liability with respect thereto, that imposes any
liability or obligation on the Indemnified Party or that acknowledges fault by
the Indemnified Party; in each case, without the prior written consent of the
Indemnified Party.
10.
MISCELLANEOUS.

10.1    No Implied License. No right or license under any Patents or Information
of either Party is granted or shall be granted by implication. All such rights
or licenses are or shall be granted only as expressly provided in this Agreement
or the License Agreement.
10.2    Dispute Resolutions. Upon the written request of either Party to the
other Party, any claim, dispute, or controversy as to the breach, enforcement,
interpretation or validity of this Agreement (a “Dispute”) will be referred to
the designated executive officers of the Parties, which initially shall be the
President of Zogenix for Zogenix and the Chief Executive Officer of Altus for
Altus (“Executive Officers”) for attempted resolution. In the event the
Executive Officers are unable to resolve such Dispute within 30 days after the
initial written request, then either Party shall have the right to pursue all
rights and remedies available to it under applicable law, including bringing an
action in any court of competent jurisdiction.
10.3    Governing Law. This Agreement shall be governed by and interpreted in
accordance with the substantive laws of the State of New York, U.S.A., without
regard to its or any other jurisdiction’s choice of law rules.
10.4    Entire Agreement; Modification. This Agreement (including the Exhibits
hereto) is both a final expression of the Parties’ agreement and a complete and
exclusive statement with respect to all of its terms. This Agreement supersedes
all prior and contemporaneous agreements and communications, whether oral,
written or otherwise, concerning any and all matters contained herein, including
the Mutual Confidential Disclosure Agreement between the Parties [***]. This
Agreement may only be modified or supplemented in a writing expressly stated for
such purpose and signed by the Parties to this Agreement.

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
23

--------------------------------------------------------------------------------



10.5    Relationship between the Parties. The Parties’ relationship, as
established by this Agreement, is solely that of independent contractors. This
Agreement does not create any partnership, joint venture or similar business
relationship between the Parties. Neither Party is a legal representative of the
other Party and neither Party can assume or create any obligation,
representation, warranty or guarantee, express or implied, on behalf of the
other Party for any purpose whatsoever.
10.6    Non-Waiver. The failure of a Party to insist upon strict performance of
any provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a Party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such Party.
10.7    Assignment. Except as expressly provided hereunder, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either Party without the prior written consent of the other Party
(which consent shall not be unreasonably withheld); provided, however, that
either Party may assign this Agreement and its rights and obligations hereunder
without the other Party’s consent:
(a)    in connection with the transfer or sale to a Third Party of all or
substantially all of the business of such Party to which this Agreement relates,
whether by merger, sale of stock, sale of assets or otherwise; provided,
however, that in the event of such a transaction (whether this Agreement is
actually assigned or is assumed by the acquiring party by operation of law),
intellectual property rights of the acquiring party to such transaction (if
other than one of the Parties to this Agreement) shall not be included in the
technology licensed hereunder or otherwise subject to this Agreement; or
(b)    to an Affiliate, provided that the assigning party shall remain liable
and responsible to the non‑assigning party hereto for the performance and
observance of all such duties and obligations by such Affiliate.
The rights and obligations of the Parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
Parties, and the name of a Party appearing herein will be deemed to include the
name of such Party’s successors and permitted assigns to the extent necessary to
carry out the intent of this section. Any assignment not in accordance with this
Agreement shall be void.
10.8    No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it.
10.9    Severability. If, for any reason, any part of this Agreement is
adjudicated invalid, unenforceable or illegal by a court of competent
jurisdiction, then such adjudication shall not,

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
24

--------------------------------------------------------------------------------



to the extent feasible, affect or impair, in whole or in part, the validity,
enforceability or legality of any remaining portions of this Agreement. All
remaining portions shall remain in full force and effect as if the original
Agreement had been executed without the invalidated, unenforceable or illegal
part.
10.10    Notices. Any notice to be given under this Agreement must be in writing
and delivered either in person, or by overnight courier, to the Party to be
notified at its address(es) given below, or at any address such Party has
previously designated by prior written notice to the other. Notice shall be
deemed sufficiently given for all purposes upon the earliest of: (a) the date of
actual receipt; or (b) if delivered by overnight courier, the second business
day on which the overnight courier regularly makes deliveries.
If to Zogenix, notices must be addressed to:

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
25

--------------------------------------------------------------------------------



Zogenix, Inc.
12400 High Bluff Drive, Suite 650
San Diego, CA 92130
Attention: Chief Financial Officer


With a required copy to (which shall not constitute notice):
Latham & Watkins, LLP
12636 High Bluff Dr., Suite 400
San Diego, CA 92130
Attention: Faye H. Russell


If to Altus, notices must be addressed to:
Altus Formulations Inc.
17800 Rue Lapointe
Mirabel
Quebec J7J 1P3
Canada            
Attention: Chief Executive Officer


With a required copy to (which shall not constitute notice):
Delegatus Legal Services Inc.
438 McGill St., Suite 400
Montreal, Quebec
Canada H2Y 2G1
Attention: Keith Flavell




10.11    Force Majeure. Except for the obligation to make payment when due, each
Party shall be excused from liability for the failure or delay in performance of
any obligation under this Agreement by reason of any event beyond such Party’s
reasonable control, including acts of nature, fire, flood, explosion,
earthquake, or other natural forces, war, civil unrest, acts of terrorism,
accident, destruction or other casualty, any lack or failure of transportation
facilities, any lack or failure of supply of raw materials, any strike or labor
disturbance, or any other event similar to those enumerated above. Such excuse
from liability shall be effective only to the extent and duration of the
event(s) causing the failure or delay in performance and provided that the Party
has not caused such event(s) to occur. Notice of a Party’s failure or delay in
performance due to force majeure must be given to the other Party within [***]
after its occurrence. All delivery dates under this Agreement that have been
affected by force majeure shall be tolled for the duration of such force
majeure.

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
26

--------------------------------------------------------------------------------



10.12    Interpretation. The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction. All references in this Agreement to the singular shall include
the plural where applicable. Unless otherwise specified, references in this
Agreement to any section shall include all subsections and paragraphs in such
section and references in this Agreement to any subsection shall include all
paragraphs in such subsection. All references to days in this Agreement shall
mean calendar days, unless otherwise specified. Ambiguities and uncertainties in
this Agreement, if any, shall not be interpreted against either Party,
irrespective of which Party may be deemed to have caused the ambiguity or
uncertainty to exist. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the Parties regarding this
Agreement shall be in the English language. The term “including” or “includes”
means “including without limitation” or “includes without limitation.”
10.13    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument. This Agreement may be executed by
facsimile or PDF signatures, which signatures shall have the same force and
effect as original signatures.
[Signature page follows]



***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
27

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have duly executed this Development and Option
Agreement as of the Effective Date.
Zogenix, Inc.
Altus Formulation Inc.
By:  /s/ Roger L. Hawley   
Name: Roger L. Hwley   
Title: Chief Executive Officer   
By: /s/ Damon Smith   
Name: Damon Smith                                     
Title: President and CEO                              








    









--------------------------------------------------------------------------------






Exhibit A
FORM OF WORK PLAN













SD\1381336.1

--------------------------------------------------------------------------------

 









































WORK PLAN


Development of Multiple Versions
of the Licensed Product






Confidential







SD\1381336.1

--------------------------------------------------------------------------------

 



















[***]



***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
1

--------------------------------------------------------------------------------

 

Exhibit B
ALTUS PATENTS


Country
Filing Date
Serial No
Patent No.
(Publ. No.)
Issue Date
(Pub Date)
Title
Status


Altus Technology Patents


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]






B-1
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.











--------------------------------------------------------------------------------

 

Exhibit C
LICENSE TERMS
Upon exercise of the Option by Zogenix (if ever), the following terms and
conditions automatically shall apply until superseded by a definitive License
Agreement:
Unless otherwise indicated in the License Agreement, all capitalized terms have
the meaning set forth in the Development and Option Agreement, dated November 1,
2013, between Altus and Zogenix (the “D&O Agreement”).
1.
License.

1.1    License Grant. Subject to the terms and conditions of this Exhibit C:
License Terms, Altus hereby grants to Zogenix an exclusive, royalty-bearing
license, with the right to sublicense through multiple tiers of sublicense,
under Altus Technology and Altus Product Technology solely to make, have made,
use, sell, have sold, offer for sale and import Licensed Products in the Field
in the Territory.
1.2    Sublicensing. Zogenix may sublicense rights granted to it hereunder at
any time at its sole discretion and without the prior written consent of Altus
provided that Zogenix informs Altus in writing promptly regarding the nature of
the transaction after such a transaction has taken place. Any and all
sublicenses of the license granted to Zogenix under Section 1.1 shall be in
writing and shall be subject to, and consistent with, the terms and conditions
of this Exhibit C: License Terms. Zogenix shall be fully responsible for the
compliance of its Affiliates and Sublicensees with the terms and conditions of
this Exhibit C: License Terms.
1.3    Negative Covenants. During the term of this License Agreement:
(a)    Zogenix shall not practice, and shall not permit or cause any Zogenix
Affiliate, Sublicensee or other Third Party to practice, any Altus Product
Technology or Altus Technology for any purpose outside the express scope of the
license granted under Section 1.1; and
(b)    Altus shall not, and shall ensure that its Affiliates do not, license,
develop, Manufacture, market, use, supply, distribute, offer for sale or sell
any abuse deterrent controlled-release pharmaceutical formulations containing
the Active Ingredient as the sole active ingredient for use in the Territory,
other than as contemplated by this License Agreement.
1.4    Retained Rights. Subject to Section 1.3(b) of this Exhibit C: License
Terms, Altus will at all times retain the sole and exclusive right to practice
and license the Altus Technology and the Altus Product Technology for any and
all uses, including to make, have made, use, sell, have sold, offer for sale and
import Licensed Products outside of the Territory.

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
1

--------------------------------------------------------------------------------

 

1.5    Bankruptcy Code. All rights and licenses granted under or pursuant to
this License Agreement are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of Title 11 of the United States Code and other similar laws in
any jurisdiction outside the U.S. (collectively, the "Bankruptcy Laws"),
licenses of rights to be "intellectual property" as defined under the Bankruptcy
Laws. If a case is commenced during the term of this License Agreement by or
against a Party under the Bankruptcy Laws then, unless and until this License
Agreement is rejected as provided in such Bankruptcy Laws, such Party (in any
capacity, including debtor-in-possession) and its successors and assigns
(including a trustee) shall perform all of the obligations provided in this
License Agreement to be performed by such Party. If a case is commenced during
the term of this License Agreement by or against a Party under the Bankruptcy
Laws, this License Agreement is rejected as provided in the Bankruptcy Laws and
the other Party elects to retain its rights hereunder as provided in the
Bankruptcy Laws, then the Party subject to such case under the Bankruptcy Laws
(in any capacity, including debtor-in-possession) and its successors and assigns
(including a Title 11 trustee), shall provide to the other Party copies of all
Information necessary for such other Party to prosecute, maintain and enjoy its
rights under the terms of this License Agreement promptly upon such other
Party's written request therefore. All rights, powers and remedies of the
non-bankrupt Party as provided herein are in addition to and not in substitution
for any and all other rights, powers and remedies now or hereafter existing at
law or in equity (including the Bankruptcy Laws) in the event of the
commencement of a case by or against a Party under the Bankruptcy Laws.
2.
DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS.

2.1    Development. Zogenix shall use Commercially Reasonable Efforts (a) to
conduct such development activities as are necessary to support the filing of an
NDA, and (b) to obtain and maintain regulatory or marketing approval the
Licensed Product in the Field in the Territory. Zogenix shall be solely
responsible for Development expenses in the Field in the Territory, including
the full costs of any Clinical Trials or other human clinical or pharmacokinetic
studies required for the Licensed Product in the Field in the Territory.
2.2    Regulatory. Except with respect to the Altus DMF(s), if any, Zogenix (or
its Affiliate or Sublicensee, as applicable) shall own and have the sole
responsibility, at its sole expense, for all regulatory filings, submissions and
approvals, including INDs and NDAs, for the Licensed Product in the Field in the
Territory (collectively, “Zogenix Regulatory Filings”). Zogenix will use
Commercially Reasonable Efforts to [***] and will use Commercially Reasonable
Efforts to obtain Regulatory Approval of Licensed Product in a timely manner.
Altus shall provide such assistance and information as is reasonably requested
by Zogenix in connection with any Zogenix Regulatory Filings. Altus will be
compensated at a fixed hourly rate of $[***] for such assistance.
2.3    Altus DMF(s). Zogenix shall have the right to reference any Altus DMFs
applicable to the Licensed Product (which Altus shall maintain at its sole
expense).
2.11    Manufacture and Supply; Technology Transfer.

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
2

--------------------------------------------------------------------------------

 

(a)    Zogenix shall be responsible for all aspects of Manufacturing for
Commercial use in the Field in the Territory. Altus may perform certain aspects
of Manufacturing for clinical use in the Field in the Territory as set forth in
one or more Work Plan(s).
(b)    As soon as reasonably practicable following exercise of the Option, Altus
shall diligently execute on the transfer of the analytical methods and Pilot
Scale Manufacturing processes for the Licensed Product to a CDMO designated by
Zogenix for purposes of Commercialization. In connection with the transfer of
such methods and processes, Altus shall disclose to Zogenix or to its CDMO (to
the extent not previously disclosed) all Altus Know-How available in written or
other recorded form, including: (a) the final reports of all in vitro and in
vivo studies of Licensed Product conducted by or on behalf of Altus or Zogenix;
and (b) Altus Know-How related to the Manufacture of Licensed Product, including
Manufacturing processes, scale-up information, analytical methods, and
specifications.
2.5    Commercialization. Zogenix shall be solely responsible for
Commercialization in the Field, at Zogenix’s sole expense. Following receipt of
Regulatory Approval (and in any event [***]), Zogenix shall use Commercially
Reasonable Efforts to effect the First Commercial Sale, at Zogenix’s sole
expense. For clarity, commercially reasonable delays include if the CDMO is not
able to deliver sufficient quantities of Licensed Product to meet Zogenix’s
forecasts or quota of the Active Ingredient is not available to meet Zogenix’s
forecasts.
2.6    Pharmacovigilance; Recalls. Zogenix will be responsible in the Territory,
at its sole expense, for the ‘quality’ of the Licensed Product, all necessary
monitoring of the Licensed Product in the Territory following receipt of
Regulatory Approval, the setting up and maintenance of pharmacovigilance and
medical information systems for the Licensed Product in the Territory. Altus
shall ensure that its licensees of the Licensed Product outside the Territory,
if any, are similarly obligated to report safety data to Zogenix. Zogenix shall
have the right and responsibility to control any product recall, field
correction or withdrawal of the Licensed Product in the Territory, whether
required by FDA or deemed appropriate by Zogenix, at its sole expense.
2.7    Product Trademarks. Zogenix shall have the sole right, at its sole
expense, to select the Licensed Product names and all trademarks used in
connection with Commercialization (the “Product Trademarks”) and shall own all
such Product Trademarks.
2.8    Alliance Managers. Upon the exercise of the Option by Zogenix, each Party
will appoint (and notify the other Party of the identity of) a senior
representative having a general understanding of pharmaceutical Development and
Commercialization issues to act as its alliance manager (each, an "Alliance
Manager"). The Alliance Managers will serve as the contact point between the
Parties for the purpose of providing Altus with information on the



***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
3

--------------------------------------------------------------------------------

 

progress of Zogenix’ Development and Commercialization of the Licensed Product
and will be primarily responsible for facilitating the flow of information and
otherwise promoting communication, coordination and collaboration between the
Parties. Each Party may replace its Alliance Manager on written notice to the
other Party.
3.
FINANCIAL TERMS OF LICENSE.

3.1    Milestones. Upon the first achievement of each of the milestones below,
Zogenix shall pay to Altus the corresponding non‑refundable, non‑creditable
milestone payment set forth below:
Milestone
Milestone Payment
1.    [***]   .
[***]
2.    [***]   .
[***]
3.    Net Sales: When Net Sales for the first time, equal or exceed [***] by the
following amounts in [***] (individually, a “Net Sales Milestone” and
collectively, the “Net Sales Milestones”), subject to Section 3.4 below .
 
Net Sales Above [***] of:
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



The milestone payments above shall be payable [***] after achievement of the
applicable milestone. Each of the milestone payments set forth above shall be
payable only once, regardless of the Versions included in the Licensed Product.
3.2    Royalties. Zogenix shall pay royalties to Altus on Net Sales equal to the
following royalty rates (the “Net Sales Royalties”):
(c)    From the First Commercial Sale, through [***], [***] and
(b)     [***]
provided, however, should for any reason the Altus Patents cease to contain one
or more Valid Claims that would be infringed by the Manufacture or
Commercialization of the Licensed Product in the Territory, then at that time
the royalty rate shall be [***]

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
4

--------------------------------------------------------------------------------

 

3.3    Altus Responsibility for Third Party Payments. Notwithstanding the
provisions of this License Agreement, during the term of this License Agreement,
Altus shall remain responsible for the payment of royalty, milestone and other
payment obligations, if any, due to Third Parties under any Altus Technology or
Altus Product Technology which have been licensed to Altus and are sublicensed
to Zogenix under this License Agreement, including any such payments due
pursuant to the Paladin Agreement. All such payments shall be made by Altus in
accordance with the terms of the applicable license agreement.
3.4    [***] Due to Altus. Notwithstanding Sections 3.1 and 3.2 during the
[***], Altus shall earn [***]. In the event that Net Sales Royalties and Net
Sales Milestones payable in aggregate by Zogenix to Altus for the [***] total in
aggregate [***], Zogenix shall [***]. If Net Sales Royalties and Net Sales
Milestones payable in aggregate by Zogenix to Altus for the [***] total in
aggregate [***], then Zogenix shall [***]. For clarity, the [***] milestones
shall [***] in the calculation of the minimum and maximum payments due to Altus
under this Section 3.4.
4.
PAYMENTS; REPORTS; AUDITS.

4.1    Payment; Reports. Royalties under Section 3.2 shall be calculated and
reported for each calendar quarter and shall be paid within [***] after the end
of the calendar quarter. Each royalty payment shall be accompanied by a report
of Net Sales of Licensed Product by Zogenix, its Affiliates and their respective
Sublicensees in sufficient detail to permit confirmation of the accuracy of the
payment made, including gross sales and Net Sales and the royalty payable.
4.2    Manner and Place of Payment. All payment amounts specified in this
License Agreement are stated, and all payments hereunder shall be payable, in
U.S. dollars. All payments owed under this License Agreement shall be made by
wire transfer to a bank and account designated in writing by Altus, unless
otherwise specified in writing by Altus.
4.3    Income Tax Withholding. Altus will pay any and all taxes levied on
account of any payments made to it under this License Agreement. If any taxes
are required to be withheld by Zogenix from any payment made to Altus under this
License Agreement, Zogenix shall (a) deduct such taxes from the payment made to
Altus, (b) timely pay the taxes to the proper taxing authority, and (c) send
proof of payment to Altus and certify its receipt by the taxing authority within
30 days following such payment.
4.4    Audits. During the Term and for a period of [***] years thereafter,
Zogenix shall keep, and shall cause its Affiliates to keep, complete and
accurate records pertaining to the sale or other disposition of the Licensed
Product by Zogenix and its Affiliates, in sufficient detail to permit Altus to
confirm the accuracy of royalty payments due under Section 3.2 and the timing of
achievement of milestone 3 under Section 3.1. Altus shall have the right to
cause an independent, certified public accountant reasonably acceptable to
Zogenix to audit such records to confirm Net Sales and royalties for a period
covering not more than the preceding [***]. Zogenix may require such accountant
to

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
5

--------------------------------------------------------------------------------

 

execute a reasonable confidentiality agreement with Zogenix prior to commencing
the audit. Such audits may be conducted during normal business hours upon
reasonable prior written notice to Zogenix, but no more frequently than [***].
No accounting period of Zogenix shall be subject to audit more than [***] by
Altus. Prompt adjustments (including remittances of underpayments or
overpayments disclosed by such audit) shall be made by the Parties to reflect
the results of such audit. Altus shall bear the full cost of such audit unless
such audit discloses an underpayment by Zogenix of [***] of the amount of
payments due under this License Agreement, in which case Zogenix shall bear the
full cost of such audit.
4.5    Late Payments. In the event that any payment due under this License
Agreement is not made when due, such payment shall accrue interest calculated on
a daily basis (both before and after any judgment) at the rate of [***];
provided, however, that in no event shall such rate exceed the maximum legal
annual interest rate. The payment of such interest shall not limit Altus from
exercising any other right under this License Agreement.
5.
REPRESENTATIONS AND WARRANTIES.

5.1    Mutual Representations and Warranties As of Option Exercise Effective
Date and Effective Date of License Agreement. Each Party represents and warrants
to the other Party that, as of the effective date of the exercise of the Option
(the “Option Exercise Effective Date”) and as of the effective date of this
License Agreement (if different): (a) it is duly organized and validly existing
under the laws of its jurisdiction of incorporation or formation, and has full
corporate or other power and authority to enter into this License Agreement and
to carry out the provisions hereof; (b) it is duly authorized to execute and
deliver this License Agreement and to perform its obligations hereunder, and the
person or persons executing this License Agreement on its behalf have been duly
authorized to do so by all requisite corporate action; (c) the execution,
delivery and performance of this License Agreement will not violate any
organizational document governing such Party, any agreement to which such Party
is a party, or any law or court or governmental order, holding or writ by which
such Party is bound; and (d) this License Agreement is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.
5.2    Altus Representations and Warranties as of Option Exercise Effective
Date. Altus hereby represents and warrants to Zogenix that, as of the Option
Exercise Effective Date and as of the effective date of this License Agreement
(if different):
(a)    Exhibit B contains a true, complete and correct list of the existing
Altus Patents; provided, however, that Altus may update Exhibit B (as of the
Option Exercise Effective Date) (“Updated Exhibit B”) following Altus’ receipt
of written notice of Zogenix’s intention to exercise the Option at least three
(3) days prior to the Option Exercise Effective Date by delivering to Zogenix

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
6

--------------------------------------------------------------------------------

 

such Updated Exhibit B (which shall be attached hereto), in which case the
Updated Exhibit B contains a true, complete and correct list of the existing
Altus Patents;
(b)    Altus Controls the Patents listed in Exhibit B (or Updated Exhibit B, if
delivered to Zogenix on or before the Option Exercise Effective Date pursuant to
subsection (a) above);
(c)    Altus has not granted to any Third Party any option, license or other
right with respect to the Licensed Product in the Territory;
(d)    except as disclosed to Zogenix in writing prior to the Option Exercise
Effective Date, Altus is not a party to any legal action, suit or proceeding
relating to the Altus Technology or Altus Product Technology nor is under any
known threat to any legal action, suite, or proceeding;
(e)    except as disclosed to Zogenix in writing prior to the Option Exercise
Effective Date, there is no litigation, regulatory investigation or proceeding,
administrative hearing or any other similar proceeding pending or, to the best
of its knowledge, threatened against Altus which could adversely affect Altus’
ability to perform its obligations under this License Agreement;
(f)    the Altus Patents are valid and enforceable, all maintenance fees have
been paid in the Territory for the Altus Patents, and, to the best of Altus’
knowledge, neither the Manufacture nor Commercialization in accordance with this
License Agreement will infringe any patents, trademarks or other intellectual
property rights of any Third Party;
(g)    except as disclosed to Zogenix in writing prior to the Option Exercise
Effective Date, Altus (i) has not received any written claim or demand from any
Third Party alleging that any infringement, violation or misappropriation of
such Third Party's intellectual property rights has occurred as a result of the
Manufacture, use, offer for sale, sale or importation of the Licensed Product in
the Territory; (ii) is not aware of any actual, alleged or threatened
infringement, violation or misappropriation by a Third Party of any intellectual
property rights Controlled by Altus and covering the Licensed Product or its
uses; and (iii) has not received any written claim or demand from any Third
Party alleging invalidity or unenforceability of any Altus Patents; and
(h)    the Altus Technology and the Altus Product Technology constitutes all of
the intellectual property rights that are Controlled by Altus and are necessary
for Zogenix to make, have made, use, have used, offer to sell, sell, have sold,
import, have imported and to otherwise Manufacture and Commercialize any
Licensed Product in the Territory.
5.3    Paladin Agreement.
(a)    Altus hereby represents and warrants to Zogenix, as of the Option
Exercise Effective Date, that: (i) Altus has provided to Zogenix a true,
complete and correct copy of the Paladin Agreement; (ii) the Paladin Agreement
is the only agreement existing as of the Option Exercise Effective Date by which
Altus has licensed from a Third Party any part of the Altus Technology or

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
7

--------------------------------------------------------------------------------

 

the Altus Product Technology; (iii) Altus is not in breach of the Paladin
Agreement and has not submitted to Paladin any notice (written or oral) to the
effect that Paladin is in breach of the Paladin Agreement; (iv) Altus has not
received from Paladin any notice (written or oral) to the effect that Altus is
in breach of the Paladin Agreement; and (v) the Paladin Agreement is legal,
valid, binding, enforceable and in full force and effect (except as enforcement
may be affected by bankruptcy, insolvency or other similar laws and by general
principles of equity).
(b)    Altus covenants that during the term of this License Agreement:
(i)    it shall fulfill and comply with all of its obligations under the Paladin
Agreement, with which the failure to comply would result in the termination of
such Paladin Agreement;
(ii)    it shall comply with the payment terms under the Paladin Agreement and
shall provide to Zogenix written evidence of each payment it makes under the
Paladin Agreement within [***] of such payment being made; and
(iii)    it shall not amend the Paladin Agreement in such a manner as could have
a material and adverse effect on Zogenix or Zogenix’s rights under this License
Agreement.
5.4    Insurance. Each Party shall carry and maintain in full force and effect
while this Agreement is in effect reasonable insurance in view of its
obligations hereunder, including product liability insurance with a policy limit
of at least $[***] per occurrence and in the aggregate; provided that Zogenix
shall have a policy with a limit of [***], and Altus or its its Affiliates or
its Sublicensees shall have a policy limit of [***].
Each Party hereto shall name the other Party hereto as an "additional insured"
on their respective product liability policies. Each Party upon request shall
provide the other with evidence of such insurance. Each Party shall provide to
the other [***] prior written notice of any proposed cancellation, termination,
reduction or change in its coverage. Maintenance of such insurance coverage will
not relieve a Party of any responsibility under this Agreement for damage in
excess of insurance limits or otherwise.
5.5    Disclaimer. Except as expressly set forth in this License Agreement, EACH
PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, WRITTEN OR ORAL, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF PATENTS, NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES.
5.6    Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE 7,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
8

--------------------------------------------------------------------------------

 

(INCLUDING DAMAGES RESULTING FROM LOSS OF USE, LOSS OF PROFITS, INTERRUPTION OR
LOSS OF BUSINESS OR OTHER ECONOMIC LOSS) ARISING OUT OF THIS AGREEMENT OR WITH
RESPECT TO A PARTY’S PERFORMANCE OR NON-PERFORMANCE HEREUNDER.
6.
INTELLECTUAL PROPERTY.

6.1    Ownership. Sections 5.1 and 5.2 of the D&O Agreement are incorporated
herein by this reference.
6.2    Patent Prosecution and Maintenance. Altus shall have the sole right, but
not the obligation, to control and manage the preparation, filing, prosecution
and maintenance of all Altus Patents in the Territory, by counsel of its own
choice; provided, however, that Altus shall not file any Altus Patent in the
Territory (or amend any Altus Patent filed before the effective date of this
License Agreement) which includes, incorporates or is based upon any Development
Results without the prior written consent of Zogenix, such consent not to be
unreasonably withheld, conditioned or delayed. The costs and expense associated
with the preparation, filing, prosecution and maintenance of all Altus Product
Patents in the Territory (including the costs associated with counsel) shall be
paid by [***] the costs and expense associated with the preparation, filing,
prosecution and maintenance of all Altus Technology Patents in the Territory
(including the costs associated with counsel) shall be paid by [***]. Altus
will, to the maximum extent practicable, strive to separate any claims within
Patents that claim Inventions into separate Patents consisting of claims that
claim solely Inventions covering, and exclusively related to the Licensed
Product or claims that claim Inventions relevant to, but not exclusively related
to, the Licensed Product. Altus shall consult with Zogenix as to the
preparation, filing, prosecution and maintenance of Altus Patents in the
Territory reasonably prior to any deadline or action with the U.S. Patent &
Trademark Office, and shall furnish to Zogenix copies of all relevant documents
reasonably in advance of such consultation. In the event that Altus desires not
to prepare and file any Altus Patent in the Territory or to abandon or decline
responsibility for any Altus Patent in the Territory, Altus shall provide
reasonable prior written notice to Zogenix of such intention (which notice
shall, in any event, be given no later than [***] prior to the next deadline for
any action that may be taken with respect to such Altus Patent with the U.S.
Patent & Trademark Office), and Zogenix shall have the right in the Territory,
at its sole expense, in consultation with Altus, to prepare, file, prosecute,
and maintain such Altus Patent. For purposes of this Section 6.2, a Party’s
right to prosecute and maintain a Patent shall be deemed to include the right to
control any inter parties review, derivation, interference, supplemental
examination, post-grant review, reexamination, reissue or opposition proceeding
with respect to such Patent, and the right to seek patent term restorations,
supplementary protection certificates and other forms of patent term extensions
with respect to such Patent.
6.3    Cooperation. Each Party agrees to cooperate fully in the preparation,
filing, prosecution and maintenance of Patents under this Article 6. Such
cooperation includes: (a) executing all papers and instruments, or requiring its
employees or contractors, to execute such papers and instruments,

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
9

--------------------------------------------------------------------------------

 

so as to effectuate the ownership of Inventions, and Patents claiming or
disclosing such Inventions, and to enable the other Party to apply for and to
prosecute patent applications in any country as permitted by Section 6.2; and
(b) promptly informing the other Party of any matters coming to such Party’s
attention that may affect the preparation, filing, prosecution or maintenance of
any such Patent.
6.4    Infringement by Third Parties. In the event that either Altus or Zogenix
becomes aware of any infringement or threatened infringement by a Third Party of
any, Altus Patent or Joint Patent in the Territory, it shall promptly notify the
other Party in writing to that effect. To the extent such infringement or
threatened infringement relates to the Licensed Product or a pharmaceutical
product with the Active Ingredient as the sole active ingredient (a “Competitive
Product”), Altus and Zogenix shall thereafter consult and cooperate fully to
determine a course of action, including the commencement of legal action by
either or both Parties consistent with this Section 6.4, to terminate any such
infringement, and each Party may hire separate counsel. In connection with such
cooperation, the Parties, as soon as reasonably practicable, shall negotiate a
mutually agreeable joint defense agreement.
(a)    As between Altus and Zogenix, Zogenix shall have the first right, but not
the obligation, upon written notice to Altus, and in consultation with Altus to
initiate, prosecute and control the enforcement of any Altus Product Patent or
Joint Patent against infringement by a Third Party in the Territory through the
manufacture, use, marketing, sale, offer for sale or import of a Licensed
Product or a Competitive Product. If Zogenix does not institute a proceeding
against such Third Party alleging infringement of the Altus Product Patents or
Joint Patents within [***] of a Party's first notice to the other Party of such
Third Party infringement, then Altus shall have the right, but not the
obligation, to institute such an action against such Third Party for
infringement of such Altus Product Patents or Joint Patents. For clarity, if an
action includes both Altus Product Patents and Altus Technology Patents, this
Section 6.4(a) shall govern.
(b)    As between Altus and Zogenix, Altus shall have the first right, but not
the obligation, upon written notice to Zogenix, and in consultation with
Zogenix, to initiate, prosecute and control the enforcement of any Altus
Technology Patent against infringement by a Third Party in the Territory through
the manufacture, use, marketing, sale, offer for sale or import of a Licensed
Product or a Competitive Product. If Altus does not institute a proceeding
against such Third Party alleging infringement of such Altus Technology Patents
within [***] of a Party's first notice to the other Party of such Third Party
infringement, then Zogenix shall have the right, but not the obligation, to
institute such an action against such Third Party for infringement of any of the
Altus Technology Patents; provided, however, that Zogenix's right to undertake
any such action alleging infringement of such Altus Technology Patents shall be
subject to the prior written consent of Altus, not to be unreasonably withheld
or delayed. For clarity, if an action includes both Altus Product Patents and
Altus Technology Patents, Section 6.4(a) shall govern.

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
10

--------------------------------------------------------------------------------

 

(c)    The Party pursuing such action shall furnish the other Party with copies
of substantive litigation documents sufficiently in advance of the due date for
such document, permit the other Party to offer its comments thereon before such
document is due or delivered to the opposing side and consider any such comments
in good faith, incorporating such comments if reasonable. For any such action
under this Section 6.4, in the event that either Party is unable to initiate or
prosecute such action solely in its own name or it is otherwise advisable to do
so, the other Party will join such action, or agree to have such action
initiated or prosecuted in its name, voluntarily and will execute and cause its
Affiliates to execute all documents necessary for the enforcing Party to
initiate and maintain such action. Each Party shall at its own expense promptly
give to the Party bringing such infringement proceedings such reasonable
assistance as the Party bringing the action may reasonably request.
(d)    The Party instituting any action under this Section 6.4 may not enter
into any settlement, consent judgment or other voluntary final disposition of
such action that settles a Paragraph IV Certification, admits the invalidity or
unenforceability of any Patent licensed hereunder, subjects the other Party to
an injunction, requires the other Party to contribute to any monetary payment or
otherwise materially and adversely affects the rights licensed hereunder without
the prior written consent of the other Party, not to be unreasonably withheld by
the other Party.
(e)    The costs of any such action under this Section 6.4 (including fees of
attorneys and other professionals) shall be borne by the Party instituting the
action, or, if the Parties elect to cooperate in instituting and maintaining
such action, such costs shall be borne by the Parties in such proportions as
they may agree in writing. Any recovery obtained as a result of an infringement
action brought under this Section 6.4, whether by judgment, award, decree or
settlement, will: (i) first [***]; and (ii) any amounts [***]. [***] shall be
entitled to the remaining balance of any such recovery.
6.5    Defense of Altus Patents in the Territory. In the event that either Altus
or Zogenix becomes aware of any action initiated by a Third Party (or any
counterclaim or defense asserted in any other action) in the Territory alleging
invalidity or unenforceability of any Altus Patents or Joint Patent, such Party
will promptly notify the other Party of all the relevant facts and circumstances
known by it in connection with such action. Altus and Zogenix shall thereafter
consult and cooperate fully to determine a course of action consistent with this
Section 6.5, and each Party may hire separate counsel. In connection with such
cooperation, the Parties, as soon as reasonably practicable, shall negotiate a
mutually agreeable joint defense agreement.
(a)    As between Altus and Zogenix, Zogenix shall have the first right, but not
the obligation, upon written notice to Altus, and in consultation with Altus, to
defend and control any action initiated by a Third Party (or any counterclaim or
defense asserted in any other action) in the Territory alleging invalidity or
unenforceability of any Altus Product Patent or Joint Patent. If Zogenix fails
to defend any such action initiated by a Third Party (or any

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
11

--------------------------------------------------------------------------------

 

counterclaim or defense asserted in any other action) within [***] of notice
from such Third Party (or, if not possible, such shorter time period that would
permit Altus a reasonable opportunity to respond in a timely manner), Altus
shall thereafter have the right, but not the obligation, to defend and control
any such invalidity action, counterclaim or defense in the Territory. For
clarity, if an action includes both Altus Product Patents and Altus Technology
Patents, this Section 6.5(a) shall govern.
(b)    As between Altus and Zogenix, Altus shall have the first right, but not
the obligation, upon written notice to Zogenix, and in consultation with
Zogenix, to defend and control any action initiated by a Third Party (or any
counterclaim or defense asserted in any other action) in the Territory alleging
invalidity or unenforceability of any Altus Technology Patent. If Altus fails to
defend any such action initiated by a Third Party (or any counterclaim or
defense asserted in any other action) within [***] of notice from such Third
Party (or, if not possible, such shorter time period that would permit Zogenix a
reasonable opportunity to respond in a timely manner), Zogenix shall thereafter
have the right, but not the obligation, to defend and control any such
invalidity action, counterclaim or defense in the Territory; provided, however,
that Zogenix's right to undertake any defense of such action relating to such
Altus Technology Patents shall be subject to the prior written consent of Altus,
not to be unreasonably withheld or delayed. For clarity, if an action includes
both Altus Product Patents and Altus Technology Patents, Section 6.5(a) shall
govern.
(c)    The Party pursuing such an action shall furnish the other Party with
copies of substantive litigation documents sufficiently in advance of the due
date for such document, permit the other Party to offer its comments thereon
before such document is due or delivered to the opposing side and consider any
such comments in good faith, incorporating such comments if reasonable. For any
such action under this Section 6.5, in the event that either Party is unable to
defend such action solely in its own name or it is otherwise advisable to obtain
an effective remedy, the other Party will join such action or agree to have such
action initiated or prosecuted in its name, voluntarily and will execute and
cause its Affiliates to execute all documents necessary for the defending Party
to defend such action. Each Party shall at its own expense promptly give to the
defending Party such reasonable assistance as the Party defending the action may
reasonably request.
6.6    Patent Infringement Claims in the Territory. Each Party shall notify the
other Party promptly in writing of any claim of, or action for, infringement of
any Patents or misappropriation of trade secret rights of any Third Party that
is threatened, made or brought against either Party by reason of the
development, manufacture, use, sale, offer for sale, importation or exportation
of the Licensed Product in the Territory subject to the following;
(a)    In the event of the institution of any suit by a Third Party against
either Party for Patent infringement involving the development, manufacture,
use, sale, offer for sale, importation or exportation by or on behalf of
Zogenix, its Affiliates or Sublicensees of the

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
12

--------------------------------------------------------------------------------

 

Licensed Product in the Territory after the Effective Date, Zogenix shall be
responsible for the defense of any such suit and, subject to the terms of this
Section 6.6, Zogenix shall control such defense. Zogenix shall select defense
counsel and, provided that Zogenix can do so without compromising
attorney-client privilege, regularly consult with Altus and its counsel to keep
them reasonably informed on the progress and status of the suit. Altus shall
assist Zogenix and cooperate in any such litigation at Zogenix's request and
cost. No settlement, compromise or other disposition of any such proceeding that
subjects Altus to an injunction or requires Altus to contribute to any monetary
payment or otherwise materially and adversely affect Altus’ rights hereunder
shall be entered into without Altus’ prior written consent, which consent will
not be unreasonably withheld or delayed.
(b)    Zogenix shall be responsible for all costs to defend any suit for which
it is responsible under this Section 6.6, including all fees and costs of
attorneys, expert witnesses and other out-of-pocket litigation costs and all
damages, penalties, court costs, attorney fees and other payments payable to any
such Third Party, whether as a result of any judgment, award, settlement or
otherwise (such liability, "Patent Litigation Losses"); provided, however, if
such Patent Litigation Losses relate to a Licensed Product feature covered by a
Valid Claim in the Altus Patents, Zogenix may offset fifty percent (50%) of all
such Patent Litigation Losses against any future royalties for Licensed Product
due to Altus, not to exceed ([***]; provided further that any such set-off when
aggregated with other set-offs may not reduce the royalties to Altus by more
than fifty percent (50%) in any calendar quarter; provided further in the event
that the Patent Litigation Losses that may be offset against any future
royalties under this Section 6.6(b) exceed the amount by which Zogenix can
offset royalties payable to Altus hereunder in any single calendar quarter,
Zogenix shall be entitled to carry forward the excess to offset royalties due to
Altus with respect to sales of the Licensed Product in future calendar quarters.
(c)    In the event a Third Party threatens suit against either Party for Patent
infringement involving the development, manufacture, use, sale, offer for sale,
importation, exportation, license or marketing of the Licensed Product in the
Territory, the Parties shall confer with respect to the appropriate course of
action, and if they determine that a declaratory action is warranted, then with
respect to such action, the provisions of this Section 6.6 shall apply thereto
with respect to the prosecution of such action and the defense of any claims
asserted in response thereto.
(d)    In the event that either Party becomes aware of a Third Party Patent
(other than a [***]) to which a license would be reasonably required in order to
avoid infringement by the Manufacture or Commercialization of the Licensed
Product in the Territory, such Party shall promptly notify the other Party. The
Parties shall then confer in good faith with respect to the appropriate course
of action. Zogenix shall have the right to negotiate and obtain such a license
or other resolution and, subject to the terms of this Section 6.6(d) below,
Zogenix shall be solely responsible for all costs and obligations under such
license (the "Third Party

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
13

--------------------------------------------------------------------------------

 

License Fees"); provided, however, that: (i) if such license relates to a
Licensed Product feature covered by a Valid Claim in the Altus Patents, Zogenix
may offset fifty percent (50%) of all such Third Party License Fees against any
future royalties for Licensed Product due to Altus, not to exceed [***];
provided further that any such set-off when aggregated with other set-offs may
not reduce the royalties to Altus by more than fifty percent (50%) in any
calendar quarter; provided further in the event that the Third Party License
Fees that may be offset against any future royalties under this Section 6.6(d)
exceed the amount by which Zogenix can offset royalties payable to Altus
hereunder in any single calendar quarter, Zogenix shall be entitled to carry
forward the excess to offset royalties due to Altus with respect to sales of the
Licensed Product in future calendar quarters. If Altus does not agree with
Zogenix's determination that the license is reasonably required, either Party
may submit the matter for resolution by a single, neutral patent expert mutually
agreeable to both Parties with knowledge and experience in the pharmaceutical
sector. Such patent expert shall be available for consultation with both Parties
jointly and shall render a determination within [***] after referral of such
matter, with the written record of such determination constituting a simple
recommendation as to whether or not taking a license at the time under the
circumstances is reasonably required. If such patent expert determines that a
license is not reasonably required in order to avoid infringement by the
Manufacture or Commercialization of the Licensed Product in the Territory,
Zogenix may not offset any Third Party License Fees associated with such license
against any future royalties for Licensed Product due to Altus.
6.7    Joint Inventions. With respect to the decision to initiate the drafting
and filing of a new patent application claiming a Joint Invention, the Parties
shall first exchange sufficient information identifying such Joint Invention and
discuss in good faith the relative merits of seeking patent rights thereto and,
upon the prior mutual agreement of the Parties to proceed, not unreasonably
withheld, Zogenix shall take such actions as are necessary or appropriate to
procure, prosecute and maintain a Joint Patent (including any issuance,
reissuance or reexamination thereof and the defense of any interference,
revocation or opposition proceedings related thereto) at Zogenix’s sole cost and
expense.
6.8    Orange Book Listing. The Parties acknowledge that Zogenix, as holder of
any NDA for the Licensed Product, may refer to applicable Altus Patents in the
listings for Licensed Products in the FDA’s Approved Drug Product List with
Therapeutic Equivalence Evaluations (which lists all products and the patents
that cover the products, that have been approved by the FDA for safety and
effectiveness, and explains the therapeutic equivalence code for multi-source
products) (the “Orange Book”). At Zogenix’s request, Altus and its Affiliates
shall support Zogenix in listing the applicable Altus Patents in the Orange
Book. In the event that any Altus Patent is listed in the Orange Book, Zogenix
shall use Commercially Reasonable Efforts to ensure that Altus is listed as the
assignee of the Altus Patents and both Zogenix and Altus shall be identified as
the point of contact for any Paragraph IV notifications. The Parties shall co-

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
14

--------------------------------------------------------------------------------

 

operate with respect to data exclusivity periods (such as those periods listed
in the Orange Book (including any available pediatric extensions)) at Zogenix’s
expense.
6.9    Paragraph IV Certifications. In the event either Party receives notice
that a Third Party has filed a patent certification under the Hatch-Waxman Act
or any successor statute (e.g., a Paragraph IV Certification under 21 C.F.R.
§314.50(i) or 314.94(a)(12)) referencing a Patent licensed under Section 1.1,
then such Party shall immediately notify the other Party in writing of such
notice. The allocation of the right between the Parties to institute an action
against a Third Party for infringement of Patents listed in the Orange Book
covering the Licensed Product in response to such Third Party's filing of a
Paragraph IV certification referencing such Patent, and the rights and
obligations applicable to any actions so brought shall be as set forth in
Section 6.4; provided, however, with respect to actions brought in response to a
Paragraph IV certification by a Third Party, the Party with the first right to
institute an action shall be required to notify the other Party whether it
intends to exercise such first right at least [***] before the expiration of the
period within which a patent holder may bring an action for infringement against
such Third Party so that other Party may timely institute an action in the event
that such Party does elect to institute an action.
7.
INCORPORATION OF CERTAIN SECTIONS FROM THE D&O AGREEMENT. In addition to those
Sections/Articles incorporated by reference above, Sections 3.9, 3.11, 3.12,
Articles 1 (to the extent necessary to interpret this License Agreement), 4, 7,
9 and 10 of the D&O Agreement shall be incorporated herein by this reference.
















***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
15